Name: Council Decision 2012/324/CFSP of 25Ã June 2012 amending and extending Decision 2010/784/CFSP on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS)
 Type: Decision
 Subject Matter: European construction;  EU finance;  Asia and Oceania
 Date Published: 2012-06-26

 26.6.2012 EN Official Journal of the European Union L 165/48 COUNCIL DECISION 2012/324/CFSP of 25 June 2012 amending and extending Decision 2010/784/CFSP on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 14 November 2005, the Council adopted Joint Action 2005/797/CFSP on the European Union Police Mission for the Palestinian Territories (1) (EUPOL COPPS) which was last extended by Council Decision 2009/955/CFSP (2) and expired on 31 December 2010. (2) On 17 December 2010, the Council adopted Decision 2010/784/CFSP (3) continuing EUPOL COPPS as from 1 January 2011 which was last amended by Decision 2011/858/CFSP (4). Decision 2010/784/CFSP expires on 30 June 2012. (3) On 4 May 2012, the Political and Security Committee (PSC) recommended an extension of EUPOL COPPS until 30 June 2013. (4) EUPOL COPPS should be further extended from 1 July 2012 until 30 June 2013 on the basis of its current mandate. (5) It is also necessary to lay down the financial reference amount intended to cover the expenditure related to EUPOL COPPS for the period from 1 July 2012 until 30 June 2013. (6) EUPOL COPPS will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty on European Union, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/784/CFSP is hereby amended as follows: (1) the following subparagraph is added to Article 13(1): The financial reference amount intended to cover the expenditure related to EUPOL COPPS for the period from 1 July 2012 until 30 June 2013 shall be EUR 9 330 000.; (2) in Article 16, the second paragraph is replaced by the following: It shall expire on 30 June 2013.. Article 2 This Decision shall enter into force on the day of its adoption. It shall apply from 1 July 2012. Done at Luxembourg, 25 June 2012. For the Council The President C. ASHTON (1) OJ L 300, 17.11.2005, p. 65. (2) OJ L 330, 16.12.2009, p. 76. (3) OJ L 335, 18.12.2010, p. 60. (4) OJ L 338, 21.12.2011, p. 54.